PER CURIAM.
The indictments in these cases charge conspiracies to manufacture intoxicating liquor in violation of the National Prohibition Aet (Comp. Sti. Ann. Supp. 1923, § 10138% et seq.). The evidence for the government tended to show that plaintiff in error furnished to 'his eodefendamts copper and other materials to be used in making a still, as well as sugar and meal to be used in the manufacture of liquor.
One of the charges of the court was to the effect that this evidence, if believed, was sufficient to authorize the jury to infer a conspiracy between plaintiff in error and his codefendants to commit the offenses alleged. The assignments of error are based solely on this charge, to which it is-sought to give the construction that the mere sale of the , described materials to others, who had conspired to violate the law, was sufficient to make the seller a co-eonspirator. Clearly the charge will not hear thdt interpretation, and was proper, because it merely authorized the jury to infer an agreement to do what was actually done.
The judgments are affirmed.